Citation Nr: 0533682	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  01-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to restoration of a 60 percent schedular 
evaluation for renal insufficiency, status post kidney 
transplant, now rated 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from November 1990 to March 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York, which reduced 
the evaluation for the veteran's renal insufficiency, status 
post kidney transplant, from 60 to 30 percent, and denied his 
claim for a TDIU.


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's kidney disorder, status 
post kidney transplant, has not caused symptoms of constant 
albuminuria with some edema, or recurring albumin with 
hyaline and granular casts or red blood cells, definite 
decrease in kidney function, hypertension at least 40 percent 
disabling or with diastolic pressure 100 or more, BUN levels 
of 40 to 80mg%, creatinine levels of 4 to 8mg%, generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion, voiding dysfunction, 
or urinary frequency problems.

2.  The preponderance of the competent, probative evidence of 
record reflects that prior to September 1, 2000, when his 
combined rating met the schedular criteria for consideration 
of a TDIU, the veteran was not limited in performing daily 
activities, had relatively normal examination findings with 
minimal symptoms from his kidney disorder and hypertension, 
and these disabilities were not so severe as to preclude him 
from working in relatively, sedentary, non-strenuous 
positions; and, at no time during the appeal period has the 
veteran been frequently hospitalized for his kidney disorder, 
depressive disorder, or hypertension, or presented such an 
unusual or exceptional disability picture to render 
impractical the regular TDIU schedular standards.

3.  Currently service connected disorders are classified as 
status post kidney transplant, rated 30 percent disabling; 
depressive disorder associated with the kidney transplant, 
rated 30 percent disabling; hypertension, rated 10 percent 
disabling; and, erectile dysfunction, rated noncompensably 
disabling.  He is also assigned special monthly compensation 
based on the loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria have not been met for restoration of a 60 
percent evaluation for renal insufficiency, status post 
kidney transplant, currently rated 30 percent.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.105(e), 3.159, 3.344, 4.1, 4.3, 4.7, 4.25, 4.104, 
Diagnostic Code 7101, 4.115a (2005); 38 C.F.R. § 4.115a, 
Diagnostic Codes 7500, 7502, 7531 (prior to 1994).

2.  The criteria for a TDIU have not been met on a schedular 
or extraschedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 
3.341, 4.15, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's September 1999 TDIU claim 
and his appeal from the RO's June 2000 rating reduction, 
which were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini), 
the United States Court of Appeals for Veterans Claims 
(Court) discussed both the timing and content of the VCAA's 
notice requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), 
VA's Office of General Counsel undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's March 2000 proposed rating reduction and 
denial of the TDIU claim, as well as its June 2000 reduction 
of the veteran's rating for his kidney disorder from 60 to 30 
percent, took place prior to enactment of the VCAA, and, 
therefore, prior to any VCAA notification.  However, 
subsequent to enactment of the VCAA, and prior to January 
2004 and February 2005 SSOCs, the RO provided VCAA notice in 
its October 2003 letter.  This letter met the notice 
requirement.  In it, the RO told the veteran it was still 
working on his claim for an increased evaluation for his 
kidney disorder and his claim for a TDIU.  The letter also 
explained that to establish entitlement to an increased 
rating, he had to show that his disability had worsened, and 
also explained the requirements for establishing entitlement 
to a TDIU.  The letter also told the veteran that he could 
submit evidence showing his kidney disorder had worsened and 
that he was entitled to a TDIU, and that the evidence could 
be a statement from a doctor with clinical findings, 
laboratory tests or X-rays, the dates of examinations and 
tests, statements from individuals who had personally 
observed his disabilities, or his own statement completely 
describing his symptoms, their frequency and severity, and 
other involvement, extension and additional disability caused 
by his disabilities.  The letter also explained the 
respective responsibilities of VA and the veteran in 
obtaining additional information, told the veteran where to 
send the requested information and encouraged him to send it 
promptly.  Thus, reading the letter as whole, it 
substantially complied with the all of the elements of the 
notice requirement, including the fourth element.  Mayfield, 
19 Vet. App. at 127.  This letter and the RO's SSOCs 
constituted subsequent VA process that afforded the veteran a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Thus, not only has the veteran been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA essentially cured any 
error in the timing of VCAA notice and satisfied the purpose 
behind the notice requirement.  It is therefore not 
prejudicial for the Board to proceed to finally decide this 
appeal.

Moreover, VA obtained all identified treatment records.  The 
veteran was also afforded December 1999, September 2000, and 
June 2004 VA genitourinary examinations as well as a December 
1999 Veteran examination to determine the severity of his 
hypertension and an August 2003 VA psychiatric examination 
regarding his claim for service connection for a depressive 
disorder.  In addition, there is no indication that any other 
records exist that should be requested, or that any pertinent 
evidence was not received.  VA thus complied with the VCAA's 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Restoration of Evaluation for Kidney Disorder

The veteran was granted service connection for renal 
insufficiency with hypertension in August 1999, with an 
evaluation of 60 percent effective March 14, 1991, an 
evaluation of 80 percent effective April 3, 1995, an 
evaluation of 100 percent effective September 9, 1997 (based 
on a November 1997 kidney transplant operation), and an 
evaluation of 60 percent effective June 1, 1999.  Thus, when 
the RO proposed reducing the 60 percent rating to 30 percent 
in March 2000 and so reduced it in June 2000, the rating for 
the veteran's kidney disorder had been in effect for more 
than five years.  The requirements of 38 C.F.R. § 3.344 
(2005), discussed below, therefore apply to this reduction.  
See 38 C.F.R. § 3.344(c) (2005).

In addition, under 38 C.F.R. § 3.105(e) (2005), when a 
reduction in evaluation of a service-connected disability is 
considered warranted, and a reduction will result in a 
decrease of compensation benefits being made, a proposal in 
rating reduction must be prepared setting forth all material 
facts and reasons, and the beneficiary must be notified and 
furnished detailed reasons therefore and given 60 days for 
presentation of additional evidence to show that compensation 
should be kept at the current level.  If additional evidence 
is not received within that period, a final rating action 
will be taken and he will be reduced to the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.

In the present case, the RO complied with the procedural 
requirements of 38 C.F.R. § 3.105(e) (2005).  The RO sent the 
veteran a March 2000 proposed rating reduction setting forth 
the facts of the case and the reasons for the reduction.  
Along with the proposed rating reduction, the RO sent a 
letter explaining the amount of the proposed reduction as to 
the kidney disorder and the combined evaluation that the 
veteran would be receiving after the reduction.  It also told 
the veteran he had sixty days to challenge the reduction by 
submitting evidence in person, through the mail, or through 
his accredited representative, and that if he failed to do 
so, his evaluation would be reduced with reduced payments 
beginning the first day of the third month following notice 
of the final decision.  The RO also apprised the veteran of 
his right to request a personal hearing to present evidence 
or argument on any important point in his claim.  The RO 
received no reply in the allotted time, and reduced the 
evaluation accordingly in June 2000.  Thus, the RO complied 
with all applicable procedural requirements when it reduced 
the rating for the veteran's kidney disorder from 60 to 30 
percent.

The issue on appeal is therefore whether the veteran is 
entitled to restoration of the 60 percent rating because he 
is entitled to a rating higher than 30 percent under the 
criteria applicable to his renal insufficiency status post 
kidney transplant.  Ratings for service-connected 
disabilities are determined by comparing the symptoms the 
veteran is presently experiencing with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule)-
which is based as far as practical on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

When reducing a rating that has been in effect for at least 
five years, VA must consider the following: the entire record 
of examinations and the medical-industrial history must be 
reviewed in order to ascertain whether the examination 
forming the basis of the reduction was full and complete; an 
examination less "full and complete" than those examinations 
on which payments were authorized or continued will not be 
used as a basis for a rating reduction; although "material 
improvement" is clearly reflected, it must be considered 
whether the evidence makes it "reasonably certain" that the 
improvement will be maintained under the "ordinary conditions 
of life"; and exercise caution in the determination as to 
whether a change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity independent of the 
service-connected disability.  38 C.F.R. § 3.344(a) (2005). 
If there is any doubt regarding whether a veteran's condition 
has materially improved, the higher rating should be 
continued pending reexamination.  See 38 C.F.R. § 3.344(b) 
(2005).

Ratings of the genitourinary system, including renal 
dysfunction, are set forth at 38 C.F.R. § 4.115a (2005).  
Under this regulation, a 30 percent evaluation is assignable 
for renal dysfunction with albumin constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2005).  A 
60 percent evaluation is assignable for renal dysfunction 
with constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under DC 7101.  An 80 percent evaluation is 
assignable for renal dysfunction with persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
38 C.F.R. § 4.115a (2005).  Under DC 7101, which governs 
ratings of hypertensive vascular disease (hypertension and 
isolated systolic hypertension), a 10 percent evaluation is 
assignable for diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is 
assignable for diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  A 40 
percent evaluation is assignable for diastolic pressure 
predominantly 120 or more.  A 60 percent evaluation is 
assignable for diastolic pressure predominantly 130 or more.  
38 C.F.R. § 4.104, DC 7101 (2005).

The Board notes that the rating criteria governing disorders 
of the genitourinary system were amended effective February 
1994.  While application revised regulations prior to the 
stated effective date is generally precluded in the absence 
of provision for retroactive application, the prior version 
may be applied, if more favorable, to periods preceding and 
following the change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOGCPREC 3-2000 (Apr. 10, 2000).

Under the pre-1994 criteria, 38 C.F.R. § 4.115a, DC 7531, for 
evaluating residuals of a kidney transplant, stated that a 
100 percent rating would be assigned for two years following 
the transplant surgery.  Thereafter, residual symptoms were 
to be rated under Code 7500, with a minimum rating of 30 
percent. DC 7500 (applicable following removal of one kidney) 
stated that severe nephritis, infection, or pathology of the 
remaining kidney was to be evaluated 100 percent disabling; 
mild to moderate manifestations should be rated as 60 percent 
disabling; and the absence of one kidney with the other 
functioning normally warranted a 30 percent disabling.  DC 
7502 set forth criteria to define various levels of severity 
of nephritis. The criteria for mild nephritis (warranting a 
10 percent evaluation) included albumin and casts in the 
urine with a history of acute nephritis or associated mild 
hypertension (diastolic pressure of 100 or more).  Moderate 
nephritis (warranting a 30 percent rating) included constant 
or recurring albuminuria and granular casts or red blood 
cells, transient or slight edema, or hypertension (diastolic 
pressure of 100 or more).  Moderately severe nephritis 
(necessary for a 60 percent evaluation) required 
demonstration of constant albuminuria with some edema, or 
definite decrease in kidney function, or associated moderate 
hypertension.  Manifestations of severe nephritis (required 
for an 80 percent rating) included persistent edema and 
albuminuria, or moderate retention of non-protein nitrogen, 
creatinine or urea nitrogen, or moderately decreased kidney 
function, or moderate cardiac complications.  Pronounced 
nephritis (for which a 100 percent evaluation would be 
appropriate) was defined as the presence of persistent edema 
and albuminuria, or marked retention of non-protein nitrogen, 
creatinine or urea nitrogen, with markedly decreased kidney 
function or severe cardiovascular complications and chronic 
invalidism.

The evidence reflects that the rating reduction was proper 
because the veteran's kidney disorder does not warrant rating 
higher than 30 percent under any potentially applicable 
diagnostic code.

Initially, the Board notes that the examination that formed 
the basis of the reduction is just as full and complete as 
those on which the grant of service connection and higher 
ratings were based.  The February 1998 examination on which 
the grant of service connection and initial schedule of 
evaluations was based contained one paragraph as to the 
veteran's history and one paragraph as to the examination 
findings, with an impression of renal failure, status renal 
transplant, and, after routine blood work the same diagnosis 
with the word acute added before renal failure.  The 
subsequent examinations, including the December 1999 VA 
examination on which the proposed reduction was based, all 
contained at least as many paragraphs of medical history and 
describing the examination, along with relevant laboratory 
tests including blood work.  In addition, as demonstrated 
below, the evidence reflects that the veteran's improvement 
will be maintained under ordinary conditions of life and the 
change in diagnosis reflects improvement rather than 
progression, error, or independent disease entity.  38 C.F.R. 
§ 3.344(a) (2005).

The February 1998 examination stated that the veteran "did 
very well from the transplant."  The December 1999, 
September 2000, and June 2004 VA genitourinary examinations 
and VAOPT records from this time period reflect that the 
veteran has had only transient or slight edema, and 
hypertension warranting at most a 10 percent evaluation under 
DC 7101, thus warranting a 30 percent evaluation under 
38 C.F.R. § 4.115a (2005).  However, he has not had the 
constant albuminuria with some edema, the definite decrease 
in kidney function, or the hypertension of at least 40 
percent disabling under DC 7101 that would warrant a higher, 
60 percent evaluation under 38 C.F.R. § 4.115a (2005).  Nor 
has the veteran had the symptoms or laboratory readings 
consistent with the higher, 80 percent evaluation.

For example, the veteran had no pulmonary or peripheral edema 
at the December 1999 VA genitourinary or hypertension 
examinations; the September 2000 VA examination report stated 
that he had been doing relatively well since the since the 
kidney transplant, with creatine levels and BUN being only 
"a little bit elevated"; the January 2001 X-ray report 
showed no kidney abnormality with cortex and sinus appearing 
unremarkable, a January 2002 VA emergency department medical 
certificate showed only trace edema in the extremities; a 
July 2002 VAOPT note indicated that there was no edema; a 
September 2002 VAOPT record indicated that there was no edema 
of the feet; an October 2002 cardiology VAOPT note showed 
trace to 1+ edema of the extremities; and there was no pedal 
edema of the extremities at the June 2004 VA examination.  In 
addition, laboratory reports from February 2001 to February 
2003 contained BUN levels from 12 to 20 and creatine levels 
from 1.3 to 2.0.  The June 2004 VA examination stated that 
urinalysis was normal except for slight proteinuria and a 
comprehensive metabolic profile and CBC were normal.  An 
October 2004 emergency department medical certificate stated 
that labs were normal except for blood in the urine.  
Moreover, since the August 1999 grant of service connection 
for hypertension with a 10 percent evaluation, the veteran's 
blood pressure readings were as follows: December 1999 - 
178/96 and 150/98; January 2002: 169/107; July 2002: 145/90; 
September 2002: 147/84; September 2002: 142/88; February 
2003: 132/70; June 2004: 149/84, 159/81, 151/84.  The veteran 
also indicated at the June 2004 VA examination that his 
hypertension was in good control.  Thus, under DC 7101, the 
veteran did not have diastolic pressure predominantly 110 or 
more or systolic pressure predominantly 200 or more so as to 
warrant a higher evaluation than the 10 percent he is 
currently receiving.

Based on the above, the veteran has not manifested symptoms 
of constant albuminuria with some edema, definite decrease in 
kidney function, or hypertension at least 40 percent 
disabling so as to warrant a 60 percent evaluation for renal 
dysfunction under 38 C.F.R. § 4.115a (2005).  Nor did the 
veteran have BUN levels of 40 to 80mg% or creatinine 4 to 
8mg% that would warrant a higher, 80 percent evaluation for 
renal dysfunction under 38 C.F.R. § 4.115a (2005).  And, even 
though the veteran complained at the December 1999 VA 
examination of lethargy, occasional weakness, and anorexia, 
eating only two or three times per week, with no weight gain 
or loss, the examiner noted that he weighed 292 pounds at 72 
1/4 inches and the veteran was characterized as obese at the 
September 2000 VA examination and morbidly obese at the June 
2004 VA examination and elsewhere.  Moreover, there are no 
clinical findings of generalized poor health characterized by 
these symptoms to warrant an 80 percent evaluation for renal 
dysfunction under 38 C.F.R. § 4.115a (2005).  Nor is there 
any evidence that would warrant a higher rating under any 
other potentially applicable diagnostic code, such as voiding 
dysfunction or urinary frequency under 38 C.F.R. § 4.115a, as 
the veteran did not have any urinary problems requiring the 
wearing of absorbent materials or with voiding intervals less 
than one hour or voiding at night at the December 1999 or 
June 2004 VA genitourinary examinations.  Similarly, the 
veteran's February 2004 statement, complaining of the effects 
of a wrist fistula, does not indicate any symptoms that would 
warrant a higher rating, and the veteran does not in any 
event possess the medical expertise to make such an 
assessment.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In addition, a rating higher than 30 percent is not warranted 
under the old criteria, because the above evidence reflects 
that the veteran has not had mild to moderate manifestations 
warranting a 60 percent evaluation under the old DC 7500 for 
post kidney transplant under the old DC 7531.  The veteran 
has not had symptoms of albumin and casts with history of 
acute nephritis or albumin constant or recurring with hyaline 
and granular casts or red blood cells or transient or slight 
edema, or (with a single exception) diastolic pressure of 100 
or more, that indicate mild to moderate nephritis as they are 
defined in DC 7502.   Nor is a rating higher than 30 percent 
warranted under DC 7502, because the veteran has not had 
moderately severe nephritis demonstrated by constant 
albuminuria with some edema, or definite decrease in kidney 
function, or, as reflected by the blood pressure readings 
discussed above, associated moderate hypertension, which is 
required for a higher, 60 percent rating under that 
diagnostic code.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran does not have 
any symptoms that would warrant restoration of his 60 percent 
rating under 38 C.F.R. § 4.115a (2005) for renal dysfunction 
or any other potentially applicable criteria or diagnostic 
code.  The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for restoration of a 60 percent 
schedular evaluation for renal insufficiency, status post 
kidney transplant, must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102, 4.3 (2005); Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).


TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2005).

A total disability rating is based primarily on the average 
impairment of earning capacity, that is, upon the economic or 
industrial handicap that must be overcome and not from 
individual success in overcoming it.  However, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to particular effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  A total disability will be 
considered to exist when there is present any impairment of 
mind or body that is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15 (2005).

Where a veteran does not meet the percentage standards set 
forth above, an extraschedular consideration may be 
applicable, in the event he is unemployable by reason of 
service-connected disabilities, and otherwise meets the 
criteria for an extraschedular evaluation. 38 C.F.R. §§ 
3.321(b)(1), 4.16(b) (2005).

Service connection is currently in effect for status post 
kidney transplant, rated 30 percent disabling, depressive 
disorder associated with status post kidney transplant 
(granted in September 2003, effective March 2002), rated 30 
percent disabling, and hypertension, rated 10 percent 
disabling.  Service connection is also in effect for erectile 
dysfunction, but that disability has been rated 
noncompensable.  Thus, the veteran's service-connected 
disabilities are presently considered a combined 60 percent 
disabling. See 38 C.F.R. § 4.25 (2005).  As the veteran has 
neither at least one disability rated at 40 percent or more 
nor sufficient additional disability to bring the combined 
rating to 70 percent or more, he does not meet the 
eligibility percentage standards set forth in 38 C.F.R. § 
4.16(a) (2005) for assignment of a total disability rating 
based on individual unemployability.  However, at the time 
the veteran filed his claim for a TDIU in September 1999, and 
prior to the reduction of the rating of his kidney disorder 
from 60 to 30 percent in June 2000, he did have one 
disability rated 60 percent disabling, and therefore met the 
eligibility standards at that time.  The Board will therefore 
determine whether the veteran was entitled to a TDIU on a 
schedular or extraschedular basis prior to the September 1, 
2000 effective date of the reduction of his kidney disorder 
rating, and whether he is entitled to a TDIU on an 
extraschedular basis for that time period or on and after 
that date.

At the time of the December 1999 VA genitourinary 
examination, the veteran was unemployed, but did "not 
mention anything he could not do as far as daily activities 
are concerned," except to say that he could not pass a 
physical examination to be a driver.  As noted, he complained 
of lethargy, occasional weakness, and anorexia, but the VA 
examiner noted his weight of 292 pounds with height of 72 1/4 
inches, contrasting with the veteran's claim of anorexia.  
Also noted were urination three times per day and not at 
night, with no hesitancy, no problems with stream, and 
occasional dysuria.  At the December 1999 VA hypertension 
examination, the veteran's blood pressure was 178/96 and 
150/98, but the veteran stated it was usually lower than 
that.  There was no evidence of pulmonary or peripheral 
edema, and normal sinus rhythm without murmurs, thrills, 
rubs, cardiomegaly, with no organomegaly palpated and a liver 
that was not enlarged.  At the September 2000 VA examination, 
the veteran was described as a well-developed, well 
nourished, obese male in no acute distress, alert and 
cooperative.  These relatively normal examination findings 
with minimal symptoms manifested from the veteran's kidney 
disorder and hypertension, reflect that the veteran's 
disabilities were not so severe to preclude him from working 
in relatively sedentary, non-strenuous occupations.  
Moreover, the fact that a veteran is unemployed is not enough 
to warrant a finding of unemployability.  A high rating, such 
as the 60 percent that the veteran was receiving for his 
kidney disorder at that time, is itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  Rather, the question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, and whether there exists no employment that he 
is capable of performing were it offered to him.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The above 
evidence indicates that the veteran does have this capability 
and such employment does exist.  Consequently, for the period 
prior to September 1, 2000, the veteran is not entitled to a 
TDIU on a schedular basis.

In addition, the veteran is not entitled to a TDIU on an 
extraschedular basis for this period or on or after September 
1, 2000.  Although a brief, February 2003 letter from the 
veteran's VA primary care provider states that the veteran is 
considered unemployable because he is unable to stand or sit 
for prolonged periods and cannot lift over twenty pounds, 
this conclusion as to the veteran's unemployability is not 
supported by the clinical evidence.  Miller v. West, 11 Vet. 
App. 345, 348 (1998) (a bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record); Black v. Brown, 5 Vet. App. 
177, 180 (1995) (a medical opinion is inadequate when it is 
unsupported by clinical evidence).

At the August 2003 VA psychiatric examination, the veteran 
indicated that he had symptoms of depression going back three 
years, and that his depression was mildly improved since he 
began treatment about two years prior to the VA examination.  
The veteran indicated that he worked on a farm as a 
youngster, after which he drove a truck and worked with 
machinery for about 4-5 years, then had his own gas station, 
and, after 1998, did some truck driving.  He last worked in 
February 2003, and indicated that he stopped because of 
doctor's orders due to his health, specifically, his kidney 
disorder.  The veteran conducted himself appropriately, was 
oriented to time, place, person, and situation, with 
appropriate affect and was pleasant and a bit subdued.  
Cognitive function and judgment were intact, and the veteran 
was considered competent to manage financial decisions on his 
own behalf.  The examiner concluded that the veteran's 
depression was related to his kidney disorder and he was 
having difficulties adjusting to his stage of life, and his 
physical difficulties compounded what he was going through 
and led to his unemployment which further added to his 
personal and financial difficulties.  At the June 2004 VA 
examination, the veteran could walk only 30 yards before 
becoming short of breath, and had no hemoptysis, nocturia, 
hesitancy, burning, dysuria, or incontinence.  Bowel function 
was normal, and there was some sexual dysfunction.  The 
veteran indicated that he was a truck driver by occupation 
but was retired since February 2003.  He was described as a 
morbidly obese white male who was comfortable and in no acute 
distress, with a normal gait.

The above evidence reflects that the veteran's current, 
compensable service-connected disabilities do not warrant a 
TDIU on an extraschedular basis.  He has not been frequently 
hospitalized and his mental and physical condition, including 
his normal gait, orientation, competence to manage his funds, 
and his normal urinary, bowel, and most other functions 
reflect that his kidney disorder, depressive disorder, and 
hypertension do not present such an unusual or exceptional 
disability picture with related factors such as marked 
interference with all forms of substantially gainful 
employment to render impractical the application of the 
regular TDIU schedular standards.  38 C.F.R. §§ 3.321(b)(1); 
4.16(b) (2005).

In sum, the preponderance of the competent, probative 
evidence of record is against the veteran's claim for a TDIU 
based on schedular considerations prior to September 1, 2000, 
and based on extraschedular considerations before, on, and 
after that date.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for a TDIU must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005); Alemany v. Brown, 9 Vet. App. at 519-20.


ORDER

The claim for restoration of a 60 percent schedular 
evaluation for renal insufficiency, status post kidney 
transplant, now rated 30 percent disabling, is denied.

The claim for a TDIU is denied.

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


